IP License Agreement













INTELLECTUAL PROPERTY MASTER LICENSE AGREEMENT







THIS AGREEMENT is made effective the day of  May 2, 2013 (the “Effective Date”)




BETWEEN:




Alenadre Frigon




 (the “Licensor”)  




-AND-




Xumanii, Inc.

(the “Licensee”)




(collectively, the “Parties”)




WHEREAS:




A.

The Licensor has developed Source Code, know-how, trade-secrets relating to the
pending United States Patent Applications.







B.

The Licensee desires a license to use and commercially exploit the Licensor’s
Technology for use in    .







C.

The Licensor has agreed to grant an exclusive worldwide license to the Licensee
for the use and commercial exploitation of the Technology, upon terms and
conditions.







NOW THEREFORE, IN CONSIDERATION of entering into this Agreement, the mutual
covenants, conditions and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties covenant and agree as follows:




1

DEFINITIONS

Wherever used in this Agreement, the following words and terms shall have the
respective meanings ascribed to them as follows:




“Accounting Period” means the period commencing on the 1st day of the previous
month and the last day of the previous month.




“Accrued” means when payment is received by the Licensee or is to accrue on
record pursuant to is accounting system.




“Agreement” means this Intellectual Property License Agreement, and includes
authorized amendments and schedules, if any;




“Certification” means a sworn or affirmed statement under oath in the form of
Schedule A to this Agreement.




“Confidential Information” means all information, in whatever form, that is not
generally available to third parties or the public, including without
limitation, all research, data, specifications, technical information, devices,
concepts, compilations, programs, designs, tooling, plans, drawings, prototypes,
models, documents, recordings, instructions, manuals, papers, business practices
and strategies, financial information, business plans, know-how including, but
not limited to the Know-How, inventions (whether patentable or not), techniques,
processes, methods of doing business, software, personnel data, contracts,
purchase requirements, forecasts and market strategies, data on equipment sold
and serviced, plans production processes, product specifications and formulas,
methods, technical and product bulletins, surveys, research and development
programs, sales reports, or other materials, of any nature or embodiment
whatsoever written or otherwise, relating to same, as well as the existence of
this Agreement and its terms and conditions.




Confidential Information does not include any information which is publicly
available at the time of disclosure or subsequently becomes publicly available
through no fault of the recipient party, or is rightfully acquired by the
recipient party from a third party who is not in breach of an agreement to keep
such information confidential;




“Effective Date” means:   Date of signing




“Improvements” means improvements, modifications and developments relating to
the subject matter of the Technology, including patentable inventions including,
but not limited to, Divisional or Continuation Patent Application from one of
the original Patent Applications.




“Know-How” means the information, source code knowledge, the plans and drawings,
and the Trade-Secrets of the Licensor relating to the Technology.




“Net Sales Price” means Licensee’s invoice price for all Licensee’s Products.




“Patent Rights” means patents and patent applications in any country in respect
of an invention owned by the Licensor relating to the Technology, including
provisions, continuations-in-part, continuations, divisions, Improvements,
re-issues and extensions of those patent and patent applications, including
inventions covered by United States Patent Application Numbers.




“Licensed Use” means the right to use and commercially exploit the Technology
for the Licensee’s Products.




“Licensee’s Products” means any product or service made, used, sold, offered for
sale, or otherwise distributed by the Licensee that includes the Technology.




“Royalty” means Sales Revenue for the Accounting Period which has Accrued to the
Licensee.




“Sale” means every disposition or provision of goods or services to a person at
arm’s length from the seller for any consideration, including renting, leasing,
lending and bartering of any product or service involving the use of the
Technology.




“Sales Revenue” means the total income or value, whichever is higher, net of
trade discounts, excise and sales taxes, returns and allowances, in accordance
with generally accepted accounting principles, earned from normal bona fide
arm’s length transaction from the Sale or use of the Technology irrespective of
collection of any debt.  If a product or service is sold or disposed other than
at arm’s length, or is bartered for other goods, then the Sales Revenue is
deemed to be a typical recent price or reasonable price of such a product or
service, or their equivalent, whichever is higher.




“Exclusive” means that the right granted solely to the Licensee for the Licensed
Use, and that the Licensor will not, subject to the conditions specified in this
Agreement, grant to any third party, any rights which would overlap the rights
granted to the Licensee.  The Licensor however reserves the full right to use
the Technology and its Improvements for its purposes and exploitation.




“Technology” means unpatented inventions, Source Code, the Confidential
Information, the Patent Rights, the Know-How, and the Trade-Secrets.




 “Territory” means worldwide.




“Trade-Secrets” means written or oral information, including formulae, patterns,
compilations, programs, devices, methods, know-how including, but not limited to
Know-How, techniques, process or business information that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use, and is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy.   




2

GRANT AND TERM OF THE LICENSE




GRANT




Subject to the terms of this Agreement, the Licensor hereby grants to the
Licensee the Sole Right to the Technology for the Licensed Use in the Territory
and the Sole Right to improve, modify and develop the Technology for the
Licensed Use in the Territory.




2.1

The Licensee shall promptly disclose to the Licensor the Improvements it may
discover or acquire during the term of this Agreement.




2.2

The Licensee understands and agrees to assign to the Licensor all the
Improvements it discovers or acquires during the term of this Agreement.




2.3

The Licensee agrees to incorporate into all contracts, with all of its employees
and contractors, with a provision that all the Improvements discovered or
acquired during the term of this Agreement be assigned to the Licensee.  The
Licensee understands and agrees that upon the request of the Licensor the
Licensee shall provide to the Licensor the Certification that they have complied
with this obligation.




2.4

The Licensor shall grant to the Licensee a right to use the Improvements in
respect of the Licensed Use in the Territory.

 

2.5

The Licensee agrees to execute all necessary documents and provide assistance
during and subsequent to the term of this Agreement to enable the Licensor to
perfect and maintain its right, title and interest in and to all the
Improvements, including the preparation, filing and prosecution of any
patentable invention.




2.6

The Licensee shall make best efforts to use, promote, market, sell, improve,
development, modify and otherwise commercially exploit the Technology and the
Licensees’ Products.




         TERM




 This Agreement shall become effective on the Effective Date, and shall extend
for an

 initial term of twenty five (25) years (the “Term”) with an additional option
for successive twenty-five years or other longer  period that is mutually agreed
upon by both parties and shall automatically be renewed on  successive Terms
unless either of the Parties by notice in writing at least thirty (30) days
before the expiration of the initial term or any renewal hereof, shall advise
the other party of its desire to terminate.







3

INSPECTION AND QUALITY STANDARDS




3.1

The quality of the Licensees’ Products shall meet a standard of reasonable
quality and service, which shall be determined in the sole discretion of the
Licensor (the “Reasonable Quality and Service”).




3.2

The Licensor may request a sample of the Licensees’ Products, at the Licensor’s
sole expense, to determine whether they meet the Reasonable Quality and Service.
 If the Licensor requests a sample of the Licensees’ Products, the Licensee
shall promptly provide the sample.




3.3

In the event that the Licensor determines that the Licensees’ Products do not
meet the Reasonable Quality and Service, the Licensor shall give the Licensee
notice, within seven (7) days of receiving the sample of the Licensees’ Products
pursuant to clause 3.2 of this Agreement.  The notice shall outline the
deficiencies and provide that within seven (7) days from the date that the
Licensee receives the notice the Licensee shall remedy the deficiencies outlined
in the notice.  If the deficiencies are not cured within this seven (7) day
period, the Licensor may deliver written notice to the Licensee terminating this
Agreement.  




3.4

The Licensee shall, at their own cost, provide a proprietary notice on the
Licensees’ Products, and the Licensees’ Products promotional material and
product catalogues.  The proprietary notice shall be determined, from time to
time set out in written notice to the Licensee by the Licensor acting
reasonably.   




4

SUB-LICENSE




4.1

The Licensee shall be entitled to grant sub-licenses to any person at the
Licensees  upon written notice and reasonable approval to Licensor.  Licensee
shall require the sub-Licensee to (a) execute an agreement with identical terms
and conditions to this Agreement and (b) provide an definitive copy of the
sub-license agreement with the Sub-Licensee to Licensor, as a pre-condition to
such sub-license.  Licensor shall be included as a party of interest and
beneficiary of any sub-license agreement.




5

USE OF THE TECHNOLOGY




5.1

The Licensee shall comply with all laws applying to the Technology, the
Improvements and the Licensees’ Products.




6

OWNERSHIP OF THE TECHNOLOGY




6.1

The Licensee acknowledges that all right, title, interest, ownership and any
goodwill in and to the Technology, the Confidential Information, the
Improvements, inventions and other intellectual property shall at all times
remain with the Licensor and nothing herein conveys any of such rights to the
Licensee.




7

CONSIDERATION AND PERFORMANCE MILESTONES




a)

Licensee shall pay to Licensor $10,000, per annum post audit.




 

                      The Licensee shall make such payments to Licensor within
thirty (30) days after  

                       the end of each one year period referred to above.




b)

On request by Licensor from time to time, Licensee shall provide to Licensor
complete information, particulars, documents and records of or related to
Licensee’s use of the Technology, its manufacturing, selling, licencing and
other dispositions of Licensee’s Products, and of its Net Sales Price.







a.1

The Licensee shall provide to the Licensor sixty (60) days prior to the
Effective Date each year that this Agreement is in effect, the Sales Revenue for
the Accounting Period.




a.2

The Licensee agrees to keep and maintain records in sufficient detail for the
purpose of determining the Sales Revenue for the Accounting Period (the “Sales
Revenue Records”).




a.3

 The Licensee shall keep and preserve the Sales Revenue Records for the duration
of this Agreement and for a period of seven (7) years thereafter.  If the
Licensor fails to keep and preserve the Sales Revenue Records for this period of
time the Licensor may deliver written notice to the Licensee terminating this
Agreement.  




a.4

The Licensor may request inspection of the Sales Revenue Records, at the sole
expense of the Licensor.  If the Licensor requests inspection of the Sales
Revenue Records, the Licensee shall promptly provide reasonable access to the
books and records by an independent auditor to verify payment made by the
Licensee to the Licensor according to clause 7 of this Agreement, or any other
clause in this Agreement.  




a.5

If the Licensee refuses to provide to the Licensor the Sales Revenue Records,
fails to keep and maintain the Sale Revenue Records, or refuses access to the
Licensee’s  premises to inspect and commission audits the Licensor may deliver
written notice to the Licensee terminating this Agreement.  




a.6

The Licensee shall be liable for interest at a rate of two (2%) percent per
month (24% annually) compounded annually on any overdue payment under clause 7
of this Agreement, or any other payment payable under this Agreement, commencing
on the date that the payment becomes dues.




a.7

The Licensor may terminate this Agreement upon delivery of written notice to the
Licensee if the Licensee has not fulfilled its obligations under clause 7.1 or
7.2 of this Agreement, and such obligations are not fulfilled within thirty (30)
days following delivery to the Licensee by the Licensor of written notice
identifying the non-fulfilment and stating its intention to terminate this
Agreement if the obligations are not fulfilled within the thirty (30) days.




a.8

The Licensee’s obligation to pay the Licensor pursuant to clause 7 of this
Agreement, or payment pursuant to any other clause in this Agreement, shall
continue to remain after the termination of this Agreement.






















2

LICENSOR REPRESENTATIONS AND WARRANTIES




2.1

The Licensor represents and warrants that the Licensor has the power, authority,
and capacity to enter into this Agreement and other agreements and instruments
to be executed by the Licensor as contemplated by this Agreement and to grant
the rights intended to be granted to the Licensee under this Agreement and to
perform the Licensor’s obligations under this Agreement.




3

LICENSEE REPRESENTATIONS AND WARRANTIES




3.1

The Licensee represents and warrants that:




a)

the Licensee has the power, authority, and capacity to enter into this Agreement
and other agreements and instruments to be executed by the Licensor as
contemplated by this Agreement and to grant the rights intended to be granted to
the Licensee under this Agreement and to perform the Licensor’s obligations
under this Agreement;




b)

the Licensee has the ability and authority to use and commercially exploit the
Technology in the Territory;




c)

the Licensee has the ability and authority to distribute, sell, sub-license and
market the Licensees’ Products in the Territory;




d)

the execution of this Agreement is duly and validly authorized by all necessary
authorities and all necessary approvals have been sought;




e)

the execution of this Agreement is not inconsistent with, restricted by or in
breach or violation of any other contract, instrument or obligation of the
Licensee;




f)

this Agreement constitutes a legal, valid and binding obligation of the Licensor
enforceable against the Licensee;




g)

the Licensee is not an insolvent person within the meaning of applicable
bankruptcy, reorganization, insolvency or fraudulent conveyance law and will not
become an insolvent person as a result of the transactions contemplated by this
Agreement or any of the other agreements or instruments to be executed by the
Licensee as contemplated by this Agreement; and  




h)

the Licensee shall not dispute or contest, directly or indirectly, the validity,
ownership or enforceability of the Licensor’s right, title and interest in and
to the Technology, and shall not take any other steps to the detriment of the
validity of the Technology during the term of this Agreement.




1

CONFIDENTIAL INFORMATION AND TRADE-SECRETS




1.1

The Parties agree to keep the Confidential Information and the Trade-Secrets
provided to each other under this Agreement confidential and not to disclose to
any person or to use it for any purpose, except as may be necessary in the
proper discharge of their obligations under this Agreement.




1.2

 Prior to disclosing any Confidential Information to any person, Licensee shall
first obtain or cause to be obtained, written confidentiality agreements
incorporating all of the terms of part 10 of this Agreement with necessary
changes, from each and every person to whom such Confidential Information is to
be disclosed, including without limitation all directors, officers, employees
and contractors of Licensee, and all directors, officers and employees of
contractors of Licensee to whom any Confidential Information is to be disclosed.
 Without limiting the foregoing, the Licensee agrees to incorporate into all
contracts, with all of its employees and contractors, the obligation to keep the
Confidential Information and the Trade-Secrets provided to it by the Licensor
confidential.




1.3

The Licensee agrees and understands that if the Licensee discloses the
Confidential Information or Trade-Secrets, pursuant to clause 10.1 or 10.2 of
this Agreement, the Licensee shall be responsible for:




a)

ensuring that the recipient party of this information understands and maintains
its confidentiality; and




b)

keeping a list of all persons to whom this information is disclosed to.




a.1

Upon request of the Licensor, the Licensee shall provide the Licensor with the
list referred to in clause 10.2(b) of this Agreement, and the Certification that
this is a complete and accurate list.




a.2

 Upon request of the Licensor, the Licensee shall provide to the Licensor the
Certification that they have complied with the obligation contained in clause
10.2(a) of this Agreement.




a.3

The Confidential Information and the Trade-Secrets may only be disclosed as is
required to comply with binding orders of governmental entities or courts of law
that have jurisdiction over it, provided that the receiving party:




a)

gives the disclosing party reasonable written notice to allow the disclosing
party to seek a protective order or other appropriate remedy;




b)

discloses only such information as is required by the governmental entity or the
court of law; and




c)

uses commercially reasonable efforts, at the disclosing party’s cost and
expense, to obtain confidential treatment for any of the disclosing party’s
Confidential Information and the Trade-Secrets so disclosed.




a.1

The Licensor may terminate this Agreement immediately upon delivery of written
notice to the Licensee if the Licensee breaches the confidentiality obligations
contained in this Agreement, or does not provide the Certification when
requested to do so.




a.2

The Licensee shall use the same or greater degree to prevent any unauthorized
disclosure or use of the Confidential Information and the Trade-Secrets as it
uses to protect its own confidential information of a like nature.




a.3

The Licensee’s obligation not to disclose and to prevent the disclosure of the
Confidential Information and the Trade-Secrets shall continue to remain after
the termination of this Agreement.




a.4

Upon termination of this Agreement, the Licensee shall return to the Licensor
all the Confidential Information and the Trade-Secrets, in its possession,
custody or control.  The Licensee shall also provide the Licensor with the
Certification that the Licensee has complied with this obligation.




2

PROTECTION AND PRESERVATION OF THE TECHNOLOGY




2.1

The Licensor and the Licensee mutually covenant that they will at all times use
their best efforts to preserve the value and validity of the Technology.




2.2

The Licensee shall promptly give notice to the Licensor of any conflicting use,
act of infringement, appropriation, and any action or threatened action by any
person alleging that the use of the Technology infringes the rights of a third
person (the “Unauthorized Use”).




2.3

If, after three (3) months from the time the Licensor has knowledge of the
Unauthorized Use, the Licensor declines or fails to defend or protect the
Technology, the Licensee may provide the Licensor with an opinion as to the
substantial likelihood of success from an independent competent counsel in the
field of intellectual property (the “Opinion”).




2.4

If, after three (3) months from the time the Licensor receives the Opinion, the
Licensor declines or fails to defend or protect the Technology, the Licensee
shall have the right, at its own cost, to prosecute, defend or assume conduct of
the prosecution or defence of the Technology provided that the Licensee:




a)

retains the legal counsel approved by the Licensor; and




b)

regularly consults the Licensor’s designated Attorney in privilege communication
in order to:




i.

keep the Licensor fully informed of the progress of the proceedings;




ii.

consult the Licensor on all legal matters pertaining to the proceedings; and




iii.

provide the Licensor with copies of all pleadings and correspondence pertaining
to the proceedings.




The Licensee and Licensor agree that the proceeds and any damages awarded in
these proceedings shall be considered the Royalty after the Licensee’s legal and
attorney costs have for such action have been deducted from such proceeds or
damages awarded.




a.1

In all such proceedings, each of the Parties shall cooperate and assist the
other to the fullest extent possible on any such negotiations and proceedings.




a.2

If the Licensor is a party to proceedings, referred to in clause 11 of this
Agreement, the Licensor may in its sole discretion settle any dispute with any
third party at any time without notice or compensation to the Licensee.




1

TERMINATION




1.1

The Licensor may terminate this Agreement:




a)

For cause immediately upon delivery of written notice to the Licensee if the
Licensee breaches this Agreement, and such breach is not cured within thirty
(30) days following delivery to the Licensee by the Licensor of written notice
identifying the breach and stating its intention to terminate this Agreement if
the breach is not cured within the thirty (30) days or some other mutually
agreed upon time frame;




b)

Immediately upon delivery of written notice to the Licensee in the event the
Licensor has an agreement (or memorandum of understanding) to sell the
Licensor’s Technology, subject to Licensee’s and or it’s company or companies’
right of first refusal.




c)

immediately upon delivery of written notice to the Licensee if bankruptcy or
insolvency proceedings have been initiated for the distribution of the assets of
the Licensee;




d)

immediately upon delivery of written notice to the Licensee if there is a Change
of Control (subsequently defined) in respect of the Licensee without the prior
written consent of the Licensor;




e)

immediately upon delivery of written notice to the Licensee if the Licensee
assigns or attempts to assign this Agreement or any rights granted hereunder
without the prior written consent of the Licensor; and




f)

immediately upon delivery of written notice to the Licensee if the Licensor
notifies the Licensee that the Licensee has received from the Licensor during a
consecutive twelve (12) month period three (3) or more notices relating to a
default under this Agreement, whether or not such defaults have been cured.




g)

The Licensee and or its company or companies shall have the right of first
refusal to purchase all or part of the Licensor’s Technology of the Licensee
should they come up for sale for any reason.




a.1

Upon the termination of this Agreement the Licensee shall deliver to the
Licensor all the Licensees’ Products, and cease using the Technology.




2

NOTICES




2.1

Any notice, consent, or other communication required or authorized under this
Agreement to be given by either party to the other party shall be in writing,
shall be deemed to be properly given when actually transmitted or delivered, and
shall be delivered to the Parties at their respective addresses as set out below
or at such other address as may be designated by written notice of the Party:




a)

in the case of the Licensor to:










and




b)

in the case of the Licensee to:













1

RIGHT TO PURCHASE




14.1

 Upon the request of the Licensee, the Licensor shall sell within Licensor’s
Technology to Licensee for a purchase price to be negotiated at that time,
subject to Licensor providing its shareholders with dissenters rights pursuant
to the  Law of the Cayman Islands.  







2

GUARANTEE AND INDEMNITY




2.1

The Licensee shall indemnify and undertake to defend the Licensor and its
affiliates, shareholders, directors, officers, employees and agents and hold
them harmless against all claims, suits, proceedings, demands, actions of any
nature or kind whatsoever, damages, judgments, costs, expenses and fees
(including, but without limitation, reasonable legal expenses) arising out of or
in any way connected with the manufacture, use marketing or sale of the
Licensee’s Products and the Technology.




2.2

The Licensee agrees to cooperate fully with and assist the Licensor in the
defence of such claim and execute such documents and does such acts and things
as in the opinion of the Licensor may be reasonably necessary.




3

FURTHER ASSURANCES




3.1

The Parties shall from time to time, at its own expense, execute and deliver all
such other and further deeds, documents, instruments and assurances as may be
necessary or required to carry out and to put into effect the purpose and intent
of this Agreement.




4

RELATIONSHIP OF PARTIES




4.1

Nothing in this Agreement is intended, nor shall it be deemed, to confer on or
constitute either party as the agent of the other or to create a partnership,
subsidiary, joint venture, franchise or similar relationship between the
parties.  




4.2

Neither party shall have the power to obligate or bind the other party in
contract, tort or otherwise howsoever except as provided in this Agreement.




5

SURVIVAL




5.1

All obligations of the Licensor and the Licensee which expressly or by their
nature survive the termination or expiration of this Agreement shall continue in
full force and effect.




6

FORCE MAJEURE




6.1

Neither party shall be responsible to the other for the non-performance or delay
in performance (other than the payment of money) occasioned by any causes beyond
its control including, without limitation, acts of civil or military authority,
strikes, lockouts, embargoes, insurrections, acts of God or acts of terrorism.




6.2

If any such delay occurs, any applicable time period shall be extended for a
period equal to the time lost, provided that the party affected makes reasonable
efforts to mitigate the consequences of such an event and gives the other party
prompt notice of any such delay.







7

ASSIGNMENT AND CHANGE OF CONTROL




7.1

This Agreement and the license rights granted hereunder, or any part thereof,
may not be assigned or transferred by the Licensee without the prior written
consent of the Licensor.




7.2

Any change in the control or identity of the Licensee, be it direct or indirect,
including without limitation, by sale of all or a substantial portion of the
assets of the Licensee, any shareholder selling or transferring any of the
shares in the Licensee, share issuance of the Licensee, merger, material change
in control and management of the Licensee or otherwise, shall be deemed to be an
assignment (“Change of Control”).




8

AGREEMENT BINDING ON SUCCESSORS AND ASSIGNS




8.1

This Agreement shall enure to the benefit of and is binding upon the Parties and
their respective affiliates, successors and permitted assigns.




9

ENTIRE AGREEMENT AND NO WAIVER OF RIGHTS




9.1

This Agreement constitutes the entire Agreement between the Parties with respect
to the subject matter herein and supersedes all prior agreements,
understandings, negotiations, discussions, and representations, written or oral,
between the Parties with respect thereto.  




9.2

There are no representations, promises, warranties, covenants or undertakings
other than those contained in this Agreement, which together represent the
entire understanding of the Parties.  




9.3

This Agreement may not be released, amended or modified by the Parties in any
matter except by written instrument signed on behalf of each of the Parties by
their duly authorized officers or representatives.




9.4

The failure of or delay on the part of any party hereto to enforce any of its
rights under this Agreement shall not be deemed to be a continuing waiver or a
modification by such party of any of its rights under this Agreement, and any
party, within the time provided by the applicable law, may commence appropriate
legal proceedings to enforce any or all of its rights under this Agreement, and
any prior failure to enforce or delay in enforcement shall not constitute a
defence.




9.5

This Agreement may not be amended except by written agreement between the
Parties.




10

COUNTERPARTS




10.1

This agreement may be executed in any number of counterparts, and may be
delivered by facsimile.  All of these counterparts shall for all purposes
constitute one agreement, binding on the parties, notwithstanding that all
parties are not signatory to the same counterpart.




11

HEADINGS, CONSTRUCTION AND INTERPRETATION




11.1

The headings in this Agreement are for convenience of reference only and shall
have no legal effect in the interpretation of the terms hereof.




11.2

The Parties acknowledge that this Agreement has been the subject of full
opportunity for negotiation and amendment and that the party who has taken the
role of drafter shall not suffer any adverse construction of any terms or
language of this Agreement because of such role.




12

SEVERABILITY




12.1

In the event that any part, section, article, clause, paragraph or subparagraph
of this Agreement shall be held to be indefinite, invalid, illegal or otherwise
voidable or unenforceable (the “Invalid Provision”), the entire Agreement shall
not fail on account thereof, and the balance of this Agreement shall continue in
full force and effect.  




12.2

The Parties agree to negotiate to replace the Invalid Provision with a valid
provision which follows the original intent of the Invalid Provision as closely
as possible.




13

GOVERNING LAW




13.1

This Agreement shall be governed by and construed in accordance with the laws of
the Cayman Islands in force therein without regard to its conflict of law rules.
 




13.2

The Parties agree that by executing this Agreement they have submitted to the
exclusive jurisdiction of a court of competent jurisdiction within the Cayman
Islands.  Nothing in this Agreement excludes the Parties from seeking injunctive
and equitable relief in a court of competent jurisdiction.




IN WITNESS WHEREOF the Parties have executed this Agreement with effect as of
the Effective Date.







/s/ Alexandre Frigon




Name: Alexandre Frigon




Title: President/CEO










/s/ Alexandre Frigon




Name: Alexandre Frigon














Page 1 of 17


